Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 1 of 21

From: Ulysses T, Ware

To: The Hon, William H. Pauley, ill

Date: June 14, 2021

RE: Filing the enclosed pleadings on the 04cr1224 and O5cr1115 (SDNY) dockets.

Judge Pauley:

Please file the enclosed pleadings:

RE: United States v. Ware, 04cr1224 and 05cr11115 (SDNY): Status of pending Rule 33 and Rule
42(b) motions; Government’s Brady order violations, and the judicial disqualification of District
Judge William H. Pauley, Ii for actual bias, prejudice, and partiality.

on the applicable dockets.
In the future, please serve Mr. Ware via email at utware007 @gmail.com with all of your orders

or directives entered in this matter, due to the slowness of the U.S. Mail.

 

f\y o f
—y 4 ie Yarn i « WN ie.

is Ulysses T. Ware

 
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 2 of 21

Case Nos. 05cr1115 (SDNY) and 04cr1224 (SDNY)

ub itted on June 14, 2021, by:
/s/ Ulysses T. Ware

Ulysses T. Ware, individually, and as
the legal representative for the estate
of third party surety Mary S. Ware.
123 Linden Blvd.

Suite 9-L

Brooklyn, NY 11226

(718) 844-1260 phone

utware007 @gmail.com

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

United States of America, et al.,
Plaintiff, Petitioner,
Cross Respondent,

 

Vv.

Ulysses T, Ware, et al.,
Defendant, Respondent,
And Cross Petitioner.

 

Exhibit HUTW-08

RE: United States v. Ware, 04cr1224 and 05cr11115 (SDNY): Status of pending Rule 33 and Rule
42(b} motions; Government’s Brady order violations, and the judicial disqualification of District
Judge William H. Pauley, Hl for actual bias, prejudice, and partiality.

CERTIFICATE OF SERVICE

| Ulysses T. Ware certify that | have this 14" day of June 2021, served via official DOJ email acting
U.S. Attorney Audrey Strauss, AUSAs Melissa A. Childs, and John McEnany with a copy of this
pleading.

Page 1 of 20
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 3 of 21

Office of Ulysses T. Ware

123 Linden Blvd
Suite 9-L
Brooklyn, NY 11226
(718) 844-1260
Utware007 @gmail.com

June 14, 2021
Via US mail to District Judge Pauley; and email to the USAO and OPR (John McEnany)

The Hon. William H. Pauley, iil
United States District Judge
U.S, Courthouse

500 Pearl St.

New York, NY 10007

RE: United States v. Ware, 04cr1224 and 05cr11115 (SDNY): Status of pending Rule 33 and Rule
42(b} motions; Government's Brady order violations, and the judicial disqualitication of District
Judge William H. Pauley, Ill for actual bias, prejudice, and partiality.

Judge Pauley,

Le. Mr. Ware is writing to the Court and to the Government in regard to the status of the
above pending motions, (the “Pending Motions”). Mr. Ware recently submitted the Pending
Motions to the court for immediate adjudication regarding newly-discovered material
dispositive Brady evidence previously concealed and suppressed by the Government with the
assistance of Robert W. Sweet and William H. Pauley, If’, At the present, the Court has not
communicated with the parties. Mr. Ware is requesting that the Court set this matter down far
an in-court status conference to set a briefing schedule and evidentiary hearing scheduling
coordination.

2. Specifically, Mr. Ware has submitted to the court, see Exhibit #1, an email dated April 21,
2021, from FINRA, that confirmed 02cv2219 (SDNY} plaintiff Alpha Capital, AG (Anstalt) has never

 

1 William H. Pauley, Ill in his official, personal, and individual capacities, is a material fact witness and will
be subpoenaed, compelled, and confronted, pursuant to the Sixth Amendment, by Mr. Ware at any
evidentiary hearing regarding the Pending Motions, or regarding any post-trial proceedings pertaining to
02cv2219 (SDNY), 04cr1224 (SDNY), and OScr1115 (SDNY). Accordingly, In re Murchison, 350 U.S. 149
(1950) and 28 USC 455(a}, {b}(1-4) disqualified Judge Pauley from being a judge in his own case assessing
his own credibility where his penal and pecuniary interests are in jeopardy. Mandatory recusal is required.

Page 1of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b} pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 4 of 21

registered? with FINRA or the SEC as required by 15 USC 78o(a}(1), material dispositive Brady
evidence required to have been disclosed to Mr. Ware “prior to trial” pursuant to District Judge
Sweet’s August 10, 2007, Dkt 32, Brady order (04cr1224),?

3, Furthermore, Exhibit #2, the trial testimony of government witness, Ari Rabinowitz,
confirmed the unregistered broker-dealer status of Alpha Capital, AG (Anstalt}, Material,
dispositive Brady evidence required to have been disclosed to Mr. Ware “prior to trial” in
04cr1224 and O5cri115 {see O5cri115 presentencing investigation report's purported factual
basis}.

Exhibit #2 is “New York-based unregistered investment adviser’* Ari Rabinowitz’s
04cr1224 trial testimony where he confessed to unregistered broker-dealer status, which
immediately right then terminated the district court’s 18 USC 3231 subject matter jurisdiction to
adjudicate, or enter any purported judgments of conviction, sentence, files, or other penalties.°

Exhibit #4, the concealed and suppressed official DOJ emails of former AUSA Alexander
H. Southwell to and from the SEC during the pendency of the moot and illegal 2003 SEC’s Las
Vegas litigation 03-0831 (D. NV). Southwell lied and committed perjury twice in open court, (i)
May 19, 2006, Dkt 19, Tr. 5-9 and (ii) January 5, 2007, Dkt. 44, and committed a fraud on the
court when he stated as an officer of the court there were no official emails between his office
and the SEC. A bold faced lied, perjury, conspiracy to obstruct justice, and a fraud on the court;
and an egregious violation of the DOJ’s Rules of Professional Conduct.

Exhibit #5 is Judge Sand’s (deceased) December 20, 2007, Dkt. 90, Rule 41(a}{2} final
order-judgment entered on the 02cv2219 (SDNY) plaintiffs’ voluntary, ex parte, unnoticed, after
the statute of limitation had run on all claims in the 02cv2219 complaint, Rule Fed. R. Civ. P.

 

? Unregistered broker-dealers, the 02cv2219 (SDNY) plaintiffs, lack any legal right to enforce illegal
contact, GX 1-4 and GX-5, made in or performed in violation of the federal securities law, see 15 USC
78cc(b), Ergo, the 02cv2219 (SDNY) district court as a matter of law lacked Article IIl and 28 USC 1332(a)
diversity subject matter jurisdiction over its proceedings to lawfully enter any judgment (GX-7) or orders
(GX-11 and GX-24), or to conduct any contempt proceedings regarding the merits of the proceedings. (See
04cr1224 indictments para. 9-12}.

3 See Exhibits 3-1 and 3-2 for the 04cr1224 Brady order, Sweet, J., August 10, 2007.

4 See Exhibit #6, SEC’s admission of unregistered “investment adviser” status of government 04cr1224
trial witness Ari Rabinowitz, Brady impeachment evidence covered by Exhibit #3-1 and #3-2.

° See Steel Co., 523 U.S. at 93-95 (federal court that lacks subject matter jurisdiction over the proceeding
jacked the lawful authority to enter any judgment on the merits; ali such judgments are advisory,
invalid, and ultra vires, and without lawful force and effect),

Page 2 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and O05cr1115 Rule 33 and Rule 42{b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 5 of 21

Rule 44{a)(2} demand/motion to annul, void, vitiate, and vacate all prior orders, judgments, and
proceedings in 02cv2219(SDNY);® and for the entry of final judgment on behalf of GPMT, Mr.

Ware, and Elorian and Becky Landers.’

Exhibit #6 is newly-discovered material Brady impeachment regarding the unregistered
investment adviser status of 04cr1224 government trial witness Ari Rabinowitz. The government
was required to have disclosed to Mr. Ware prior to Rabinowitz’s testimony all evidence that
would have impeached Rabinowitz’s credibility or undermined any testimony given by
Rabinowitz. The Government did not disclose any Jencks, Giglio impeachment or other evidence
or statements of Rabinowitz prior to his testimony at trial.

Exhibit #7, the official ‘bad acts’ of Government FRE 404(b} ‘bad acts’ witness former SEC
lawyer Jeffrey B. Norris that have been concealed and never disclosed by the Government. Norris
testified for the Government at trial in 04cr1224, and deliberately committed perjury, lied under
oath, and falsified and misrepresented the moot 03-0831 D. NV proceedings, and misrepresented
his status as attorney of record in the 03-0831 proceedings with the consent and knowledge of
the Government’s lawyers, who knowingly and willfully suborned Norris’ perjury and false
testimony, and the suppression of Norris’ bad acts, impeachment evidence subject to the August
10, 2007, Brady order. See Exhibit #3-1 and 3-2.

Exhibit #8 the O5cr1115 (SDNY) May 19, 2006, Dkt. 17, Tr. 5-6 Brady order, which ordered
the Government to disclose all Brady, Giglio, and Rule 16 evidence “prior to trial.” During the May
2006 hearing on the Brady motion of Mr. Ware, AUSA Southwell misrepresented and committed
a fraud on the court aided and abetted by District Judge William H. Pauley, Ill to conceal the SEC’s
iliegal involvement in 05cr1115, and to conceal the USAO’s illegal involvement in the 03-0831 (D.
NV) proceedings, where Southwell lied regarding his own official DOJ emails, Brady favorable
evidence required to have been disclosed to Mr. Ware.

B. Collective and Cumulative Brady Violations by the Government regarding 04cr1224.

 

® judge Sand’s Rule 41(a}(2) superseding final order-judgment annulled, vitiated, voided, and abrogated
the government's factual basis for its O4cr1224 indictment; and moreover, annulled and abrogated all
government trial evidence used in 04cr1224 derived from 02cv2219 (SDNY), Accordingly, the G4crL224
proceedings in total have been abrogated as of December 20, 2007, or earlier, February 2, 2001, upon
the purchase of GPMT’s Notes (GX 1-4) pursuant to para. 10.1{iv) of GX-5. Material dispositive Brady
evidence required to have been disclosed to Mr. Ware pursuant to the August 10, 2007 (O4cr1224}, and
May 19, 2006 (05cr1115) Brady orders.

? See A.B. Dick Co. v. Marr, 197 F.2d 498, 501-02 (2d Cir. 1952) (voluntary dismissal of lawsuit by plaintiff
annulled, vitiated, voided, and abrogated all prior orders, judgments, and proceedings as if the lawsuit
“had never been filed,” terminated the court's subject matter jurisdiction over the proceedings, and
rendered the proceedings moot}. (emphasis added).

Page 3 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 6 of 21

Collectively, the cumulative effects of the Government’s Brady violations deprived Mr.
Ware of a fair trial as required by the Constitution’s Due Process Clause. The Government with
the assistance of Robert W. Sweet and William H. Pauley, Ill, knowingly, willfully, and in bad faith
deliberately and intentionally suppressed, hid, concealed, and covered up material and
dispositive Brady evidence in its possession or within its ability to assess as a deliberate trial
strategy to criminally violate Mr. Ware’s civil rights, 18 USC 241 and 242.

Had Mr. Ware had access to the Brady evidence mentioned above and been permitted to
argue to the jury, cross-examine government witnesses with the Brady evidence, and develop a
coherent trial strategy with the suppressed Brady evidence, it is, without doubt, no rational juror
would have voted to convict Mr. Ware knowing that each of the 02cv2219 plaintiffs was a Section
2(a}(11) statutory underwriter ineligible for any Rule 144(k) legal opinion as an exemption to
Section 5 registration requirements.® And also knowing that each of the 02cv2219 plaintiffs was
an unregistered broker-dealer that lacked Article Ill standing to have filed the moot 02cv2219
lawsuit. As a matter of law, Mr. Ware is actually and factually innocent of all 18 USC 401(3)
criminal contempt charges.

Cc. Collectively and cumulative Brady violations regarding OScr1i15.

The Government's lawyers colluded and conspired with the SEC’s lawyers to deliberately
hide, suppress, cover up and conceal material dispositive Brady exculpatory evidence which
confirmed the SEC’s litigation position regarding the 03-0831 (D. NV) litigation that government
O5cr1115 trial witnesses Carlton Epps, Myron Williams, Charles H. Jackson, Elrico Sadler, and
“principal witness” codefendant Jeremy Jones? “were not involved in any conspiracy with Mr.
Ware.” (quoting former SEC lawyer Jeffrey B. Norris in an official SEC email to Jeremy Jones)
{emphasis added).

Furthermore, District Judge William H. Pauley, III joined the DOJ-SEC conspiracy to frame
and falsely convict and sentence Mr. Ware as a retaliatory racially-motivated hate crime, by the
entry of his (Judge Pauley’s} bogus and fraudulent January 6, 2007, Dkt. #35, order (Pauley, J.}
that was in furtherance of the illegal plan and scheme, an overt act, to violate Mr. Ware’s right
to a fair trial.

Judge Pauley conspired with the SEC and DOJ and entered the January 6, 2007, order, Dkt
35, to intentionally and deliberately, in bad faith deny Mr. Ware his Sixth Amendment right to
compel and confront the SEC’s lawyers who initiated the 03-0831 D. NV iawsuit; and the SEC
lawyers that form the SEC’s litigation position to not add Epps, Williams, Jackson, Sadler, and

 

8 See SEC Release 33-7190 and Berckeley, 455 F.3d at 220 citing 33-7190 (AH Section 2(a}(11) statutory
underwriters required to register all distribution of securities).

® Quoting Judge Kearse in the moot 07-522 2cr opinion. Judge Kearse referred to government trial
witness and codefendant Jeremy Jones as the government’s “principal witness.”

Page 4 of 19

June 14, 2021

RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 7 of 21

Jones to the 03-0831 complaint. Had Mr. Ware been allowed to present the testimony of the five
(5) Caucasian SEC’s lawyers, material, and dispositive Brady exculpatory evidence that the SEC
did not believe there was any conspiracy “between Mr. Ware and the employees” there is more
than a reasonable possibility that no rational juror would have voted to convict Mr. Ware of any
conspiracy charge.

On the balance, the white jury would have viewed the white SEC lawyers?® as more
credible than the government's five black, low life, uneducated, and inarticulate witnesses. The
white jurors would have credited no credibility and no value to the government’s black trial
witnesses over the five (5} white SEC lawyers. Which is the exact reason that Judge Pauley
entered his order that violated Mr. Ware’s absolute constitutional right to present a “complete
defense to all charges” by compelling and confronting the SEC’s lawyers that had material and
dispositive Brady exculpatory that the jury was not allowed to hear. Mr. Ware was denied,
intentionally and deliberately, his right to a fair trial by the trial judge, Pauley, J., a
constitutionally, reversible structural error of the most egregious type.

Furthermore, Mr. Ware was denied his constitutional right to present material Brady
exculpatory evidence in the possession of the SEC’s lawyers, to wit, paragraph 33 of the moot 03-
0831 D. NV complaint. Paragraph 33 was the SEC, and the United States and its privies Article Il
litigation position with respect to the press releases of INZS and SVSY, the same subject matter
of the 05cr1115 indictment. In or around July 2003 the SEC had already formed its litigation
position that the press releases of INZS and SVSY “did not have the intended effect of increasing
the stock price.” (emphasis added). Which was prosecutorial checkmate for the United States
and its privies with respect to the actionability, civilly and criminally, in any Article Ill federal
court; and indisputable dispositive Brady exculpatory evidence required to have been disclosed
and permitted to be presented to the jury by Mr. Ware.

Palpably, any evidence that contradicted, or undermined the government's risible trial
theory that somehow in an “inefficient market” the press releases of INZS and SVSY “artificially

 

1 There was only one black person in the trial jury: an old black woman, approximately +70 years old,
on the jury who slept the entire trial.

11 See October 2007 sentencing proceedings transcript, Dkt. 99, S. Tr. 73-76 (the district court (Pauley, J.)
ruled in favor of Mr. Ware, after the jury was discharged, an acquittal on the merits, that the
Government’s trial proof was insufficient on “market efficiency.” Moreover, on November 7, 2008, the
USAG agreed with Mr. Ware’s arguments and notified the Court of Appeals and Mr. Ware, the
Government pursuant to Article II executive branch appellate political decision power had dismissed with
prejudice it Rule 28.1 cross-appeal, United States v. Ware, 07-5670cr (XAP) (2d Cir.), Gov.-1, of the District
Court’s rulings at S. Tr. 31 L 18-25 (R-1}; S. Tr. 35-36 (R-2), and S. Tr. 73-76 (R-3); and on August 18, 2009,
the Court of Appeals entered final judgment in favor of Mr. Ware in Gov.-i, triggered the Double Jeopardy
Clause’s absolute finality with respect to “market efficiency” and R-1, R-2, and R-3; and all issues, facts,
and clams actually or necessarily resolved by “market efficiency {i.e., materiality in regard to a “fraud on
the market trial theory.” Ci., R-2, 5. Tr. 35-36); triggered res judicata, collateral estoppel, judicial and
equitable estoppel, conferred prevailing party status on Mr. Ware in regard to {i) market efficiency, and

Page 5 of 19
June 14, 2021
RE: United States vy. Wore, 04cr1224 and 05cr1115 Rule 33 and Rule 42{b) pending motions. -
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 8 of 21

inflated the stock prices” was favor and material Brady exculpatory evidence required to have
been disclosed to Mr. Ware; and moreover, Brady exculpatory evidence Mr. Ware had an
absolute right to present to the jury.

D. Government Prosecutoria! Misconduct.

The newly-discovered evidence is overwhelming proof that that Government’s lawyers
Judges Sweet and Pauley, and others both known and unknown ail colluded, conspired, and
racketeered to obstruct justice: to frame and false convict and sentence Mr. Ware as an overt act
in furtherance of the racially-motivated hate crime retaliatory conspiracy.*+

Ey Judge Pauley, given that you are statutorily and constitutionally judicially disqualified
from any and ail judicial involvement in the 04cr1224 and O5cr1115 proceedings, you are
required by law to inform the District Clerk to randomly assign another Article ||| judge to officiate
the proceedings. Please email (utware007@gmail.com) a copy of your recusal order to Mr. Ware
not later than 12:00 noon on June 16, 2021. Else Mr. Ware will be obligated to pursue all available
legal remedies to protect his legal interests.

eis DY f
S (ts sses T. Ware

Ce: Acting U.S. Attorney (SDNY} Audrey Strauss
AUSA Melissa A. Childs
AUSA John McEnany (Public Responsibility and Criminal Discovery Coordinator)

 

{ii} R-1, R-2, and R-3; terminated all Article Ill and state courts’ subject matter jurisdiction cyer the
O05cri115 proceedings; terminated all court’s personal jurisdiction over Mr. Ware in regard to O5cr1115;
and ipso facto, by operation of law annulled, vitiated, voided, and abrogated all prior order and judgments
entered in O5cr1115. Mr. Ware is actually and factually innocent of all charges in O5cri115.

2 The Government's lawyers, were and are willing participants in the continuing criminal enterprise, (the
“CCE”), run and operated by government 04cr1224 trial witness, unregistered investment adviser and
unregistered broker-dealer, Ari Rabinowitz, and Alpha Capital, AG (Anstalt), knowingly, willfully, in bad
faith, and to aid, abet, assist, and enable Rabinowitz, LH Financial Services, and Alpha Capital, AG to
conduct a Hobbs Act international money laundering criminal conspiracy indicted Mr. Ware twice in
retaliation for Mr. Ware refusing to join in the CCE and issue bogus and fraudulent Rule 144(k) legal
opinions to Alpha Capital, AG, Rabinowitz, and the 02cv2219 plaintiffs, Section fa)(11) statutory
underwriters ineligible for Rule 144{k), see SEC Release 33-7190.

Page 6 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b} pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 9 of 21

Exhibits

Page 7 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 10 of 21

Exhibit #1

     

 

 

aon faa) dita Cee AG | SIENA Geel Ap Caged AG.
Reged
M Gmail Uiyses Wire cuvareiT gral con?
Alpha Capel, 6, bh Geel
drome Aaya bates
Cnrautsrean’s Oficg nts eva op Wed ped, 2021 12.81 Pe jalaitberdteetnbetees
Th Ulead gral ont deve Gyles .

Bea teyiied

Sod dene,
acne

 

 

Pirsael to our cacao fave stewed FHERAG GiaCck and Cantal Regchaton Oepotay dastasss and |

 

seater to kocate a FRA wenn Get pared Alpha Cote AG, fist wns regteteret wi FRA

  

if you have corcarns thal Asha Costa AG. fs catningio be a FINRA meme, you may want io onset

fariga Requlatoy Tig with FINRAs Hatend Cause end Financial Ces Deteciion Program fr hater

review, Those requary ga warranting ad Biocal levew and inesigaton wi bx subiect lo d regualey i

response, FRRA may Sona any fegulstiny Gs thal fal cutsite te paraietinial teach’ the aiaomiste

of Faw enforcernert agendas. In fhe fulwte, poucan nodly FINRA of any under prachces or i

violations of FINRA niees by fling a regula to online ns bla inwalnacrpnaualyyle i. :
| Conftzedly Hotes Ts eval bndndog iacheets, oey bls oon pible, popetny dental or btaly
: prisbeged intoraten, Biycu see tol as beveled eecrdort oy on sete est apart of an indeed recited uate baceby

fothed doh any disearinatin, debihaten or copying ol the ieuetaion conkthad in bateniad aii Ris eas

 

FRVRA Raydatey Tp Foxe aout pid sje tected onal er, ana ney nda
“Ags capes ; resus aed peemanayy Calale Bos a-vnad, is atachienets and aay cones of disedatey Youshodd ad abt,
btn orgy ep | apts ay tt pp Sop lb ca bay
PARRA -Regsy Ts ; ie
TBE Stel NW = Tham he erg ct Wed, pe 21, 01395
5 Ey Orbetanans Qs « fs
Wasting, OR 200.1806 catenin
Fa. (a) NPE) i Thank pou ft ioranedon:
: Batted sie
(you seguite lather assistance, please ccetact he Ofioa of the Oirbadanat & B00 oe hie:
onbunGinadg i vo
«FINI
; 1X
— Finfase
Sysayad bakgpeend FARA Oden ad Bia Dentasdtas petntdes a teed are tab born 2 pees Beg and : i K
Ue aeaplimens, pubis inretlors, and any cher buswss oy badiedas who idaraets aah FINA bs pon thee oor
akeid operat, eecenntint tv ode FARM ackidiae oral Indivitiak eho we unure of fe peoperchared fe i
addressing s concern or feel that Si issue cand be igsdbved Gta ther chars ny alte cnt lhe :
Ombadarar’s (Bea. Addtival idymain canbe kanduriee dt bp Sinton oe gaettinenapiais :
Lponsonc a rena ete bran oe, ae ee nda colt a ssp
dulvay a Mot diene bate ponatayenneFiaboadenon We actus so anaes and cenit!
fuactack lnoaslaity dogreve and weve ov ede le baal posed seen. :
dee teed arts es beat arab heh dat rent cere ea A ROT TRS Themes AA TATIIR 1 i tips Aaa gage contralto Bean dew p eee el aecah esd a ESTETT TERETE ITI 2
Page 8 of 19
June 14, 2021

RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42{b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 11 of 21

Exhibit #2

 

1
i

3

3

f

3

}

aittaing;

 

UNITED STATES v, WARE, CASE NO. 0@-0881 (20 CHR.) (2010)
ON APPEAL FROM UNITED STATES v. WARE, Gdcrd224 {(Sweel, J)
18 OSC 401{3] CRIMINAL CONTEMPT PROSECUTION
APPELLANT WARE’S OPENING BRIEF

Moreover, being unregistered brokers-deaiers operating in viclation of 15 U.S.C.
S78ola}( 4), Tr, 204-05, Rabinowitz testified as follows at Ty, 204:

   
 
  
   
     
 

ADMISSION OF BROKER-DEALER STATUS BY
ARI RABINOWITZ UNDER CROSS EXAMINATION,

Mr, Ware: What is the name eat your conipany?

 

Rabinowite: LH Financial $ Servieds

Mir. Ware: What business aos company?

    

 
 

EVERSHEDS

SUTHERLAND 89

SeehPedh pete hey iad ekeeste dene
fetha peice! bg 1 Gerceoet Ba HIE aad ote:
Di EtHetony trees eo ay be
{detpler Dabuatedes manne sabey tings
yorchaa thy aoe,

 

 

BRACEWELL
} snbialt} Rabinowitz “i Alpha were “dealers” not eligible for any sami
) fe Title 15 Section 4, and thus not eligible for 17 C.F.R. §240,144(k}/iRule 1444)
1 regarding the purchase of the Noles af WG/GPMT {GX 1-4), Barbara S. Jones
Partner
Page 4 oF 12
Appullant Ware's Statement of Facts & 91,232.508.6105
U.S. y. Ware, 09-G85icr (2d Cir.) eG $1,212,938 2804
Opening Appeal Brief
Page 9 of 19

June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions. ‘
05-cr-01115-WHP Document 272 Filed 06/29/21 Page 12 of 21

Case 1

Exhibit #3-1

 

Page 10 of 19

June 14, 2027

ions.

ing mot

United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pend

RE
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 13 of 21

Exhibit #3-2

 

Page 11 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42{b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 14 of 21

Exhibit #4-1

 

"Case 1:42-cv- 04397-TWT Document |
” oration, dutta 0.
oe ft _, Heer Boone msg
eS toast ant Sage
Subjects Res Thome Wie
Alauisuiee: ,

Wee coined che 140 wile Limit aryumadt? Yar ie 2 apecdou avqueest with ao Jaqel basis.
t hate von shat leave with 4 traber oi diatatct courts were a paraes heLe in contempE wee
‘brying te ered exeradities, ‘lased on exders from courts in"the Wocthars Matzict of
Taxad, 1 Save’had the Macsiejn brrast pecple i callfiarata, Meshingros, Nleronsin, Barada
and proakly ether Gucuddictioss thar 2 uea't yamember. farmed a2 ehaite paople save bees
insaxharnted ist Sexas fox wore than ¢ veer. Oca parsin arrest ia fagaiagess abate for

civil contomps 19 atdtl tp prise in Teas atier wore then 2 ue

fwad Nedaral Bole of Gipli Procadare (44. It atetas thet aq ardad of e4v1) weed eeane daz
a parses hald (4 coaveepe may be saved wed waforeet in muy digtriec,* It goer on ta
State thet other orceea la cuntemps proceeding? art mabies te the 160 alle Limit,

Wherey argudt theg wanter didn't do tid or wer hemewstk. someone satde to tlle a xocied
dor yeoenaideration and here hie etreated agazal ;

Weffeny Q. Boers

Friab. Comani

Geated Ateter Securities ged Exchange Comal eelon 3

Seett H ots sae , ‘ pee
Tk Fhwas. te { : wee

ot iy Dae sit soutien

se s M2 14162 . : i : is

UL ama easg . : ‘ ff
wm ta wei ath-daet ‘ - :

   
  
   

 
  
   

pao
Bigrron: Alaxeniex Southwell daatetgav feelitasAlewander, denthnallineds. gor]
a Betetday, Dteber G6, 2004 2.08 7K 3
"Mees GSB. BOT!
Ee: RE: homes Ware
reprraminemeaninenie ccna

sludge in Ezekiel Elliott Case Had Potential
_ Gontilct of interest

     
  

ite Way atzwated in

ie - a beginning, af Sépeenner..

  
  
 
 
 
 

Xm itedy waane when he ape arrested on che ant acatumpt sriar.
he ah aay; which af

svete lope Heegagdesiee

Pram Nevzied@aee.GOy lwailcos Herr a deStt Sev}

Santi Wedsaeday, Getobar 04, Hd 1210) oy
Tet Soothuall, Alewaites

Sahpect: Thonks Wee
Elliott fudge’s husband works

_ . " | for lave fier that helped craft

, , OW can
“al Revd ‘hare been any developeents in the eontaapt prascurion of Ges
thomas are eines the bigdnaing sf sae, i got a tryptic aad to

 

 

a : Nas tide gust 4 Ae Gaal din a

aa * it :
— in : Page [of

Draper, Juila 0.
"Frei: None, Setray 6.

Page 12 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42({b) pending motions.

 

 

\
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 15 of 21

Exhibit #4-2

 

 

     
 

 

   

Gna wae aig anne rant we ink: View seni hin wo ehet Mette nial Naao in Oppamtiican’ te
ote ee eek Ct entire, everything he seas: Ha act ted be Wie mayo A bakes

   

Tot Norts, Jefiney 8.
Sebjech he: Supplenental ane?

@
Your lanorusms of the lew appears io be bosineiess. Ue oy Sis Sarin ire 6 he le Ris os eee
decovered, io your emumement, that your brief in opposition ts Wen Selon. Your lack of understarciing of lew In

TA STN:

Seats taster, Deownber 14;a004 SLA | - \/ "

‘Pechuape in the fiturn you wil spand ines Be giving lisioua are dienderous intervene to newEpaper pariers
arerneavely, and zpand more Ema in the jew Koray.

Thema Ware i
stil Maman, ys a eK Ly

Ye: Thomas Ware

[seen
(name South well

Mer. Warn:

Thank you for ahanrig your opinion, but ( pave a goed falh bate? i: the. neti of ary aegiments. Momeves, |
belleva, In felctieas, Iahovis Thave ti appa ta respond ts aves thal ou raed tor the fet Bi 1A Yo "regsly”
brist. Acuardingty, | yall be viltultewing my Supplemactal Brel, Lar nonfident tat the Court wal agree eh me
Dot proceduraby and substandvaly,

Baffiag Bess

 

i ft

| anwneos : “| 3501 - 98 |

Page 13 of 19

June 14, 2021
RE: United States v. Wore, 04cr1224 and O5cr1115 Rule 33 and Rule 42{b) pending motions.
05-cr-01115-WHP Document 272 Filed 06/29/21 Page 16 of 21

Case 1

Exhibit #5

ann

BRACEWE

Jonas

‘Barbara 5.

a Bt

029

a

ay York

@ Ne

ices;

Pratt

ATS, }

RTE RM AE HERE SEND:

il

Seo TE DOLE RA DEP DUST

il

 

 

 

 

Page 14 of 19
June 14, 2021

 

4

RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 17 of 21

Exhibit #6

=I

 

Page 15 of 19
June 14, 2021

RE: United States v. Ware, 04cr1224 and O5cr1115 Rule 33 and Rule 42(b) pending motions.

 
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 18 of 21

Exhibit #7-1

: On May 22 2009, the SEC sent Norris a
: notice of proposed removal which
: proposed. to remove him based on the
three emails sent in 2008, and recounted _
the prior emails which had led to the
_ previous disciplinary actions against him.
~ Norris responded, urging that his actions
in connection with the 2008 emails were
: influenced by several personal iE
_ circumstances, including his wife’s
becoming fully disabled, his daughter’ Ss.
. suffering from Asperger’ s Disorder, and —
q Norris’s adult Attention Deficit —
| Hyperactivity Disorder (“AD/HD”). On
August 19; 2009, the deciding official, Rose |
Romero (“Romero”), informed Norris that
she had decided to remove him effective |
! August 28, 2009, for misuse of
government equipment by sending
unauthorized or inappropriate emails. In
the decision, Romero stated that “because
of [Norris’ s] continued inappropriate
and/or unauthorized emails [she had] lost
‘confidence thar [he could] effectively —

i

Page 16 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions.
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 19 of 21

Exhibit #7-2

‘The removal here was based on three
: additional emails sent in 2008. On.
‘September 11, 2008, N orris sent an. email -
to the Washington Post from his SEC -
email account in which he identified
h himself as Senior Trial Counsel and
= expressed certain political views. On
October 19, 2008, Norris*i351 sent an
~ email to two supervisors. and three
“members of the support staff in which he
demeaned the support staff.and implied
that they were incompetent at performing
‘their: job. duties. Finally, « on October 23) |
; 2008, Norris emailed a confidential |
suspicious activity report (“SAR”) to an
appointed receiver and his. counsel i in.
| violation of SEC "policies."

- A SAR isa) report filed by a
- financial institution with a-
federal law enforcement agency
bagel ID which the institution |
, ‘ - discloses known. or suspected _
of, violations of federal law or. :>

___ susnicions monetary.

 

i

Page 17 of 19
June 14, 2021
RE: United States v. Ware, 04cr1224 and 05cr1115 Rule 33 and Rule 42(b) pending motions. .
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 20 of 21

Exhibit #8-1

— 8A30
P71

GS TRAWARC confarenca

for that and to lat thy Court know thera may -~ the government -
may seek £6 return a dupersedineg Giadlavmak hecauge we Thay add
additional coanes. ,

THE COURT: ‘the government diways has that eight,
ubvicusly, eG lem ag it's aise close to trial.

i}. SOUTHWELL: Certainiy, your Kenor.

THE COURT: T']L direct the dovernment. bo provide the
‘defendants with uch a tater by Jute Eh. os

Ndw, the defendante alee ake applications fer early .
disclosure of Ciiaiitiiiitds 4 Jinx Bot material and aaa
eateriai. “the government has acknowledged ine font iiuieg uty.

ko bern over cel ttaterdal aud agserte that it. da per |

ates of any siwterigia of the current +i The. government's

 

 

 

          

 

owrepresentakion Te Suttic.ank® to Sacisty The Government | a ‘iii,

 

obligations in this case, Sea United states versus Gallia, 1p399
Westlaw $848 at star 7 SUNY 1999.

With reapeck te digs i et and Sights inhi :

 dbviougly, that material needg co be produced in time for its

 

effective uge at erial., it's che government's responsibility
-t@ determine when that saverial should be preduced te paral?
its #ffective ase. Sed fn Re tnited States v. Coppa, 273 Fard.

“432 ad Cie. 2062.

whie Sours: wild direct the ares ca eet i

  

 

SOUTHERN DISTRICT RevoRTERS, P.C.
ee HOA OIG

8/21/2012

 

 

Page 18 of 19
June 14, 2022
RE: United Siates v. Ware, 04cr1224 and O05cr1115 Rule 33 and Rule 42(b) pending motions. *
Case 1:05-cr-01115-WHP Document 272 Filed 06/29/21 Page 21 of 21

Exhibit #8-2

 

 

ll
rd

 

 

 

 

Page 19 of 19
June 14, 2021

RE: United States v. Ware, 04cr1224 and O5cr1115 Rule 33 and Rule 42(b) pending motions. *

| GSTRARARC
which cas#@ the government Gan make an ex parhe application ba
‘the Cart. and the disclosure that I am requiring on the

Thusaday before the start of trial relates ta witnesses the

goverment injerds to calbi dusing the firat waek of trial ao

into che government!2 nead to exercise appropriate discretion
be preduce concerning A particular
‘Later,

disclosure. of

‘States Attorney's Office in sonnection with thio matter, S|}

_that the government fas produced as part of lte opposition 6

de

 

shat aye dn weit

 

SA-31
ve P.72
_ Conference

aariy dis¢iqeure wotld crtate a security sisk for A witnene in |

chat we cab avoid any delaya during tha course of the. exial ve
afferd defense counse) ar opportunity ke review material, ,

Obvicualy, at the same time and thin. feeds directly

and judgment. hece, tae more materials that the governinant haw

withe

 

» the mere important

 

it dg Kor the. goverment to preduce them earlier rather than

Finally, the defendants make an applicasidon for «
Commanicatiogna between the SEC and the United “e—

 

awe

‘She defendant s' allagationa of coellugion between the
ho oo siapmasamedl
SEC atefé and the 0.8. Attorney staff are ‘conclusery end

they're heiied hy dociments that including a letter exchange

thie motion. and Z take! it, Mr. Southwali, that ene [ony |

   

  

“8 hetween thé U.8. Attorney's Clfice and tb

   
   

ing. are these
pantera $4

letters or exchange between Lhe agente

  

@ nay be sone

 

MR, GOUFRWELL: (2 believe chez

SOUFRERN DISTRICT REPORTERS, P.c.—
{82k} Bvs-aagd

8/27/2012

   
